Citation Nr: 9910636	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-45 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 18, 1991, for 
the granting of service connection for bilateral varicose 
veins in the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board observes that in his notice of disagreement in May 
1996 and again in his substantive appeal in August 1996, the 
veteran raised the matter of entitlement to compensation for 
money he claims to have lost by not being eligible for 
tuition grants due to the RO's failure to grant his claim 
sooner.  In a letter dated June 17, 1997, the RO informed the 
veteran that it had determined there was no provision of law 
allowing the reimbursement he sought for his loss of 
eligibility for tuition grants. As the Board has jurisdiction 
only over appeals of decisions under laws affecting VA 
benefits (see 38 U.S.C.A. § 7104 (West 1991)), this decision 
is limited to the issue set forth on the title page.  
  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran's original claim for service connection for 
bilateral varicose veins in the legs was received by VA on 
July 18, 1991.

3.  More than one year elapsed from the date the veteran was 
separated from service and the date he initially filed a 
claim for service connection for bilateral varicose veins in 
the legs.


CONCLUSION OF LAW

An effective date prior to July 18, 1991, for the granting of 
service connection for bilateral varicose veins in the legs, 
is not for assignment.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to July 18, 
1991, for the granting of service connection for bilateral 
varicose veins in the legs.  After reviewing the record, the 
Board finds that his claim is plausible; therefore, it is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran contends that he should be granted an effective 
date prior to July 18, 1991, for the granting of service 
connection for bilateral varicose veins in the legs, because 
his condition existed for at least one year prior to that 
date, which was when he submitted the claim that resulted in 
the granting of service connection for the condition.  He 
asserts that it can be reasonably argued that his bilateral 
varicose veins in the legs existed at least as far back as 
July 1990, and that this is a virtual medical certainty.  He 
now seeks an effective date back to July 1990, under the 
provisions of 38 C.F.R. § 3.400 (o)(2), because he claims he 
was seeking an increase in the overall amount of compensation 
for his leg disabilities when he was granted service 
connection for bilateral varicose veins.  He apparently feels 
that, since his overall compensation was increased when 
service connection was granted for varicose veins, then the 
effective date of the grant of service connection should 
extend back one year prior to receipt of his claim, as is 
allowed in certain instances involving claims for an increase 
in compensation.    

The record shows that the veteran was separated from service 
in October 1967.  He originally submitted a claim for 
compensation or pension in March 1968, in which he noted he 
had incurred injuries to both legs in service.  He was 
granted service connection for the residuals of fragment 
wounds to both legs in July 1968, effective from the time of 
his separation from service.  At that time, there was no 
evidence of varicose veins in his legs.  

In October and November 1976, the veteran was hospitalized 
for treatment of pulmonary emboli.  In December 1976, he 
submitted a claim for an increase in his disability 
compensation claiming that his pulmonary emboli were caused 
by his legs.  He was initially denied service connection for 
his pulmonary emboli disability and initiated an appeal.  On 
VA examination in July 1977, he was noted to have a single 
varicose vein.  The report of physical examination described 
the varicose vein as being in the right leg, but the 
diagnosis listed it as being in the left leg.  In September 
1977, he was granted service connection for pulmonary emboli 
and his disability rating for his residuals of shell fragment 
wounds to the right leg was increased from 10 to 20 percent 
disabling.  The rating decision noted that his right leg 
disability rating was being increased because there was also 
a varicose vein in the right leg that could not be excluded 
from being caused by the shell fragment wound.  The rating 
did not address, nor did the veteran claim, entitlement to 
service connection for varicose veins as a separate 
disability.  The veteran was notified of this determination 
in October 1977, and he did not initiate an appeal.  

A letter from the veteran was received by VA on July 18, 
1991, in which he stated that he had been experiencing a 
numbness sensation in both legs and requested that he be 
scheduled for a VA examination to determine the cause and 
prescribe treatment.  Subsequent VA outpatient treatment 
records and examination reports noted he had bilateral 
varicose veins.  In rating decisions in December 1991 and 
April 1992, the veteran was denied increased ratings for his 
service-connected leg disabilities.  He initiated an appeal 
seeking higher ratings for his service-connected fragment 
wounds to the legs.  The Board remanded the case in May 1994 
for additional development, including a determination of 
whether any lower extremity varicosities or other vascular 
defects were service connected and, if so, whether separate 
ratings should be assigned.  

The veteran was subsequently granted service connection for 
bilateral varicose veins by a rating decision in April 1996.  
At that time, an effective date of July 30, 1992 was assigned 
for the grant of service connection for his varicose veins.  
The veteran disagreed with the effective date assigned and 
initiated the current appeal.  In a rating decision in 
December 1996, the RO assigned the current effective date of 
December 12, 1991.  In May 1998, the RO assigned an effective 
date of July 18, 1991.  The veteran continues to disagree 
with the July 1991 effective date and now seeks an effective 
date of July 1990, claiming that his varicose veins existed 
prior to the date that his July 18, 1991 claim was received 
by VA and, thus, that his grant of service connection should 
be effective for up to one year prior to receipt of his 
claim.    

38 U.S.C.A. § 5110 provides that, unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall not be earlier than the date of 
receipt of the application therefor.  38 C.F.R. 
§ 3.400(b)(2), applicable to disability compensation claims, 
also provides that the effective date for service connection 
compensation shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of the claim or date entitlement arose, whichever 
is later.  

38 C.F.R. § 3.400 (o)(1) provides that, except as provided in 
paragraph (o)(2), the effective date of an increase is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  The exception in paragraph (o)(2) provides that 
the effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400 (r) provides that an award of compensation 
based on a reopened claim  will be the date of receipt of 
claim or date entitlement arose, whichever is later. 

38 C.F.R. § 3.157 (1998) provides that the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later. A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

The current appeal involves the proper effective date for the 
granting of service connection for the veteran's bilateral 
varicose veins. The rating action of September 1977 
determined that a varicose vein provided the basis for an 
increase from 10 to 20 percent in the evaluation assigned for 
the residuals of a shell fragment wound of the right leg. 
Whether the claim received from the veteran on July 18, 1991, 
is regarded as a reopened claim for service connection or a 
claim for increased compensation does not change the 
conclusion that there is no basis for an earlier effective 
date for a separate award of service connection for bilateral 
varicose veins. 38 U.S.C.A. § 3.400 (r) provides that the 
effective date of an award of compensation will be the date 
of claim or the date entitlement arose whichever is later. 
Further, although the veteran has asserted that the award of 
service connection should go back to at least July 1990, the 
record contains no record of treatment or other medical 
evidence of varicose veins between the VA examination in 
February 1977 and the receipt of the veteran's claim in July 
1991. Therefore, neither 38 C.F.R. §§ 3.400(o)(2) and 3.157 
are not applicable. In light of the controlling laws and 
regulations, the Board finds that the earliest effective date 
for which the veteran is entitled to a grant of service 
connection for bilateral varicose veins of the legs is July 
18, 1991, which is the date of receipt of his claim.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400. 









ORDER

Entitlement to an effective date prior to July 18, 1991, for 
the granting of service connection for bilateral varicose 
veins in the legs, is denied. 


		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

